DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17th 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable by Stoddard et al. (US 6207937 B1) in view of Hu (US 20170161953 A1).
Regarding claim 1, Stoddard et al. teaches a control method (Abstract) comprising:
and controlling a control target (Column 10, lines 42-47, The set-point temperature value and the thermocouple data values are applied to a dynamic model respectively associated with each of the controllers 96, 98, and 100, to generate respective output control values, generally illustrated at lines 160, 165, and 170.) based on an output value of at least one of a real sensor (Column 10 lines 38-42, Similarly, each of the controllers 96, 98, and 100 concurrently receives a plurality of data values indicative of the temperature values sensed by the thermocouples 36 and 42.) and a virtual sensor during execution of the predetermined process (Column 20, lines 8-13, Each dynamic thermocouple model is designed to provide a virtual thermocouple output that accurately tracks what the thermocouple data input to the controller 2140 for a particular thermocouple input would have been if the particular thermocouple input had not been subject to a hardware failure.),
and wherein the controlling includes:
	controlling the control target Column 10, lines 42-47, The set-point temperature value and the thermocouple data values are applied to a dynamic model respectively associated with each of the controllers 96, 98, and 100, to generate respective output control values, generally illustrated at lines 160, 165, and 170.) based on an output value of the real sensor (Column 10 lines 38-42, Similarly, each of the controllers 96, 98, and 100 concurrently receives a plurality of data values indicative of the temperature values sensed by the thermocouples 36 and 42.) while monitoring a failure of the real sensor (Column 19, lines 47-49, thermocouple failure detection logic 2185 monitors the thermocouple data values to detect a change in one or more of the values which is indicative of a hardware failure);
	correcting an output value of the virtual sensor with the correction value when the real sensor fails (Column 4, lines 41-47, virtual temperature sensor logic receives one or more measured input variables and applies these input variables to a dynamic model that correlates the measured input variables to a virtual temperature sensor output value that approximates the value of the non-virtual temperature sensor under the conditions indicated by the measured input variables.); and
Column 6, lines 34-36 Upon the detection of a failure of the non-virtual temperature sensor, the temperature control system automatically substitutes a virtual temperature sensor in its place as a control system input.).
	In summary, Stoddard et al. teaches a method of replacing the use of a physical sensor with a virtual sensor once detecting that the physical sensor fails. Stoddard et al. does not teach where prior to this step, a correction value is calculated. Specifically, Stoddard does not teach calculating a correction value after a predetermined process is executed; wherein the calculating includes correcting an output value of the virtual sensor.
Hu teaches a difference between the real sensor and the virtual sensor data that is calculated as an error and when this difference exceeds a threshold, this difference is removed. Specifically, Hu teaches calculating a correction value after a predetermined process is executed ([0046] Specifically, the difference value between the target sensor data and the virtual sensor data is calculated to determine if the difference value is greater than the preset offset threshold); wherein the calculating includes correcting an output value of the virtual sensor ([0046] when the difference value is greater than the preset offset, the target sensor data are discarded, and then abnormal target sensor data can be eliminated or deleted.).
Stoddard et al. and Hu are considered to be analogous to the claimed invention because they are in the same field of using a real sensor and a virtual sensor in parallel. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Hu’s calculation of a difference between real sensor data and virtual sensor data in the control method of Stoddard et al. to improve Stoddard’s method by realizing Hu, [0085]).

Regarding claim 7, Stoddard et al. in view of Hu teaches the control method according to claim 1. Stoddard et al. further teaches wherein the real sensor is a temperature sensor (Column 4, lines 38-41, Upon the detection of a failure of the non-virtual temperature sensor, the temperature control system automatically substitutes a virtual temperature sensor in its place he has a control system input.), and the control target is a heater (Column 4, lines 18-20, Control output selection switch logic is provided for determining which of the first or second set of control values is used to control the temperature of the thermal reactor.).

Regarding claim 8, Stoddard et al. in view of Hu teaches the control method according to claim 1. Hu further teaches wherein the correction value ([0064] Step 211: Calculating difference value between the target sensor data and the virtual sensor data and determining the offset data.) is an average value of differences between the output value of the real sensor and the output value of the virtual sensor at a plurality of time points ([0073] VR system on the basis of the mobile phone can perform a statistic operation on every several (for example 3) batches of the uploaded normal target sensor data D0, determine the average value of the several batches of normal target sensor data D0, and store the average value in the sequence LD to update the sequence LD of the sensor data D. After updating the sequence LD, the VR system on the basis of the mobile phone can re-calculate the updated sequence LD, and update the fitted curve D=S(t) corresponding to the sensor data D to further ensure the accuracy of the fitted curve D=S(t)).
Hu, [0085]).

Regarding claim 9, Stoddard et al. in view of Hu teaches the control method according to claim 1. Hu further teaches wherein the output value of the virtual sensor is calculated based on the output value of the real sensor at a plurality of time points when the real sensor does not fail (Column 20, lines 8-13, Each dynamic thermocouple model is designed to provide a virtual thermocouple output that accurately tracks what the thermocouple data input to the controller 2140 for a particular thermocouple input would have been if the particular thermocouple input had not been subject to a hardware failure.).

Regarding claim 11, Stoddard et al. teaches a measurement method (Abstract) comprising:
and measuring an output value of at least one of a real sensor (Column 10 lines 38-42, Similarly, each of the controllers 96, 98, and 100 concurrently receives a plurality of data values indicative of the temperature values sensed by the thermocouples 36 and 42.) and a virtual sensor during execution of the predetermined process (Column 20, lines 8-13, Each dynamic thermocouple model is designed to provide a virtual thermocouple output that accurately tracks what the thermocouple data input to the controller 2140 for a particular thermocouple input would have been if the particular thermocouple input had not been subject to a hardware failure.),
and wherein the measuring includes:
	measuring an output value of the real sensor (Column 10 lines 38-42, Similarly, each of the controllers 96, 98, and 100 concurrently receives a plurality of data values indicative of the temperature values sensed by the thermocouples 36 and 42.) while monitoring a failure of the real sensor (Column 19, lines 47-49, thermocouple failure detection logic 2185 monitors the thermocouple data values to detect a change in one or more of the values which is indicative of a hardware failure);
	correcting the output value of the virtual sensor with the correction value when the real sensor fails (Column 4, lines 41-47, virtual temperature sensor logic receives one or more measured input variables and applies these input variables to a dynamic model that correlates the measured input variables to a virtual temperature sensor output value that approximates the value of the non-virtual temperature sensor under the conditions indicated by the measured input variables.); and
	switching from the measuring the output value of the real sensor to measuring the output value of the virtual sensor after the correcting the output value of the virtual sensor (Column 6, lines 34-36 Upon the detection of a failure of the non-virtual temperature sensor, the temperature control system automatically substitutes a virtual temperature sensor in its place as a control system input.).


Hu teaches a difference between the real sensor and the virtual sensor data that is calculated as an error and when this difference exceeds a threshold, this difference is removed. Specifically, Hu teaches calculating a correction value after a predetermined process is executed ([0046] Specifically, the difference value between the target sensor data and the virtual sensor data is calculated to determine if the difference value is greater than the preset offset threshold); wherein the calculating includes correcting an output value of the virtual sensor ([0046] when the difference value is greater than the preset offset, the target sensor data are discarded, and then abnormal target sensor data can be eliminated or deleted.).
Stoddard et al. and Hu are considered to be analogous to the claimed invention because they are in the same field of using a real sensor and a virtual sensor in parallel. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Hu’s calculation of a difference between real sensor data and virtual sensor data in the measurement method of Stoddard et al. to improve Stoddard’s method by realizing how much offset there is between the real sensor data and the virtual sensor data prior to improving the accuracy of the virtual sensor data (Hu, [0085]).

Regarding claim 12, Stoddard et al. teaches a control device comprising:
Column 8, lines 54-56, In the illustrated embodiment, the process sequencing subsystem includes a microprocessor that interfaces with random access memory 72); and
a processor coupled to the memory and configured to execute a control process including (Column 8, lines 54-56, In the illustrated embodiment, the process sequencing subsystem includes a microprocessor that interfaces with random access memory 72):
and controlling a control target (Column 10, lines 42-47, The set-point temperature value and the thermocouple data values are applied to a dynamic model respectively associated with each of the controllers 96, 98, and 100, to generate respective output control values, generally illustrated at lines 160, 165, and 170.) based on an output value of at least one of a real sensor (Column 10 lines 38-42, Similarly, each of the controllers 96, 98, and 100 concurrently receives a plurality of data values indicative of the temperature values sensed by the thermocouples 36 and 42.) and a virtual sensor during execution of the predetermined process (Column 20, lines 8-13, Each dynamic thermocouple model is designed to provide a virtual thermocouple output that accurately tracks what the thermocouple data input to the controller 2140 for a particular thermocouple input would have been if the particular thermocouple input had not been subject to a hardware failure.),
and wherein the controlling includes:
	controlling the control target based on an output value of the real sensor (Column 10 lines 38-42, Similarly, each of the controllers 96, 98, and 100 concurrently receives a plurality of data values indicative of the temperature values sensed by the thermocouples 36 and 42.) while monitoring a failure of the real sensor (Column 19, lines 47-49, thermocouple failure detection logic 2185 monitors the thermocouple data values to detect a change in one or more of the values which is indicative of a hardware failure);
	correcting the output value of the virtual sensor with the correction value when the real sensor fails (Column 4, lines 41-47, virtual temperature sensor logic receives one or more measured input variables and applies these input variables to a dynamic model that correlates the measured input variables to a virtual temperature sensor output value that approximates the value of the non-virtual temperature sensor under the conditions indicated by the measured input variables.); and
	switching from control based on the output value of the real sensor to a control based on the output value of the virtual sensor after the correcting the output value of the virtual sensor (Column 6, lines 34-36 Upon the detection of a failure of the non-virtual temperature sensor, the temperature control system automatically substitutes a virtual temperature sensor in its place as a control system input.).

	In summary, Stoddard et al. teaches a method of replacing the use of a physical sensor with a virtual sensor once detecting that the physical sensor fails. Stoddard et al. does not teach where prior to this step, a correction value is calculated. Specifically, Stoddard does not teach calculating a correction value after a predetermined process is executed; wherein the calculating includes correcting an output value of the virtual sensor.
Hu teaches a difference between the real sensor and the virtual sensor data that is calculated as an error and when this difference exceeds a threshold, this difference is removed. Specifically, Hu teaches calculating a correction value after a predetermined process is executed ([0046] Specifically, the difference value between the target sensor data and the virtual sensor data is calculated to determine if the difference value is greater than the preset offset threshold); wherein the calculating includes correcting an output value of the virtual sensor ([0046] when the difference value is greater than the preset offset, the target sensor data are discarded, and then abnormal target sensor data can be eliminated or deleted.).
Stoddard et al. and Hu are considered to be analogous to the claimed invention because they are in the same field of using a real sensor and a virtual sensor in parallel. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Hu’s calculation of a difference between real sensor data and virtual sensor data in the control device of Stoddard et al. to improve Stoddard’s device by realizing how much offset there is between the real sensor data and the virtual sensor data prior to improving the accuracy of the virtual sensor data (Hu, [0085]).

Regarding claim 13, Stoddard et al. teaches a heat treatment apparatus (Abstract) comprising:
a processing container (FIG. 1A, process tube 14);
a substrate holder that holds a plurality of substrates (Column 7, lines 8-9, The wafer load 20 preferably includes a plurality of boats 26 that, for example, are formed of quartz or silicon carbide.) substantially horizontally at predetermined intervals along a vertical direction in the processing container (Column 6, lines 56-58, Although the reactor of FIG. 1A is shown in a vertical orientation, the thermal reactor 12 can be oriented horizontally or vertically.);
Column 7, lines 16-17, The thermal reactor 12 also includes one or more heating elements 30 that surround the process tube 14.);
a plurality of temperature sensors provided corresponding to the plurality of heaters along the vertical direction (Column 7, lines 37-42, Temperature feedback and/or inputs for use in controlling the processing temperatures are derived from at least two sources: a plurality of spike thermocouples 36 and a plurality of profile thermocouples 42. Thermocouples as the team is used herein encompasses a variety of temperature sensors, including the more specific meaning of thermocouples); and
a controller configured to execute a control process including (Column 19 lines 4-6, The controller 2160 receives data values represented by line 2165 that correspond to the temperature values as measured by the thermocouples 36, 42.):
and controlling each of the heaters based on an output value of at least one of the temperature sensor (Column 10, lines 42-47, The set-point temperature value and the thermocouple data values are applied to a dynamic model respectively associated with each of the controllers 96, 98, and 100, to generate respective output control values, generally illustrated at lines 160, 165, and 170.) and a virtual sensor during execution of the predetermined process on the plurality of substrates in the processing container (Column 20, lines 8-13, Each dynamic thermocouple model is designed to provide a virtual thermocouple output that accurately tracks what the thermocouple data input to the controller 2140 for a particular thermocouple input would have been if the particular thermocouple input had not been subject to a hardware failure.),
and wherein the controlling includes:
Column 10, lines 42-47, The set-point temperature value and the thermocouple data values are applied to a dynamic model respectively associated with each of the controllers 96, 98, and 100, to generate respective output control values, generally illustrated at lines 160, 165, and 170.)  while monitoring a failure of the temperature sensor (Column 19, lines 47-49, thermocouple failure detection logic 2185 monitors the thermocouple data values to detect a change in one or more of the values which is indicative of a hardware failure);
	correcting an output value of the virtual sensor with the correction value when the temperature sensor fails (Column 4, lines 41-47, virtual temperature sensor logic receives one or more measured input variables and applies these input variables to a dynamic model that correlates the measured input variables to a virtual temperature sensor output value that approximates the value of the non-virtual temperature sensor under the conditions indicated by the measured input variables.); and
	switching from a control based on the output value of the temperature sensor to a control based on the output value of the temperature sensor after the correcting the output value of the virtual sensor (Column 6, lines 34-36 Upon the detection of a failure of the non-virtual temperature sensor, the temperature control system automatically substitutes a virtual temperature sensor in its place as a control system input.).
	In summary, Stoddard et al. teaches a heating apparatus that replaces the use of a physical sensor with a virtual sensor once detecting that the physical sensor fails. Stoddard et al. does not teach where prior to this step, a correction value is calculated. Specifically, Stoddard does not teach calculating a correction value after a predetermined process is executed; wherein the calculating includes correcting an output value of the virtual sensor.
[0046] Specifically, the difference value between the target sensor data and the virtual sensor data is calculated to determine if the difference value is greater than the preset offset threshold); wherein the calculating includes correcting an output value of the virtual sensor ([0046] when the difference value is greater than the preset offset, the target sensor data are discarded, and then abnormal target sensor data can be eliminated or deleted.).
Stoddard et al. and Hu are considered to be analogous to the claimed invention because they are in the same field of using a real sensor and a virtual sensor in parallel. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Hu’s calculation of a difference between real sensor data and virtual sensor data in the heat treatment apparatus of Stoddard et al. to improve Stoddard’s apparatus by realizing how much offset there is between the real sensor data and the virtual sensor data prior to improving the accuracy of the virtual sensor data (Hu, [0085]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable by Stoddard et al. (US 6207937 B1) in view of Hu (US 20170161953 A1) and in further view of Tanaka et al. (US 20180364682 A1).
Regarding claim 2, Stoddard et al. in view of Hu teaches the control method according to claim 1. 
In summary, Stoddard et al. in view of Hu teaches a method where the difference between a virtual sensor and an actual sensor is calculated. Stoddard et al. in view of Hu do not 
Tanaka et al. teaches a storage unit that stores the difference between an estimated inertia and an actual inertia prior to correcting a time constant using the inertia difference. Specifically, Tanaka et al. teaches wherein the calculating the correction value includes storing the correction value calculated in the calculating the correction value in association with the predetermined process ([0011] storage unit (for example, a storage unit 32 to be described later) that stores an inertia difference which is a difference between the estimation inertia and at least one known actual inertia and a time constant difference which is a difference between an actual acceleration or deceleration time constant corresponding to the actual inertia and an acceleration or deceleration time constant calculated on the basis of the estimation inertia; and a correction unit 33 to be described later) that corrects the acceleration or deceleration time constant calculated by the computing unit using the inertia difference and the time constant difference stored in the storage unit.)
Stoddard et al., Hu, and Tanaka et al. are considered to be analogous to the claimed invention because they are in the same field of comparing estimate and actual data. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Tanaka’s storage unit in the method of Stoddard et al. to improve Stoddard’s method by storing a correction value for later use prior to correcting the virtual sensor data (Tanaka et al., [0034]).

Column 4, lines 38-41, Upon the detection of a failure of the non-virtual temperature sensor, the temperature control system automatically substitutes a virtual temperature sensor in its place he has a control system input.), and the control target is a heater (Column 4, lines 18-20, Control output selection switch logic is provided for determining which of the first or second set of control values is used to control the temperature of the thermal reactor.).

Regarding claim 4, Stoddard et al. in view of Hu and in view of Tanaka et al. teaches the control method according to claim 3. Hu further teaches wherein the correction value ([0064] Step 211: Calculating difference value between the target sensor data and the virtual sensor data and determining the offset data.) is an average value of differences between the output value of the real sensor and the output value of the virtual sensor at a plurality of time points ([0073] VR system on the basis of the mobile phone can perform a statistic operation on every several (for example 3) batches of the uploaded normal target sensor data D0, determine the average value of the several batches of normal target sensor data D0, and store the average value in the sequence LD to update the sequence LD of the sensor data D. After updating the sequence LD, the VR system on the basis of the mobile phone can re-calculate the updated sequence LD, and update the fitted curve D=S(t) corresponding to the sensor data D to further ensure the accuracy of the fitted curve D=S(t)).
Stoddard et al., Hu, and Tanaka et al. are considered to be analogous to the claimed invention because they are in the same field of comparing real sensor data and virtual sensor Hu, [0085]).


Regarding claim 5, Stoddard et al. in view of Hu and in further view of Tanaka et al. teaches the control method according to claim 4. Stoddard et al. further teaches wherein the output value of the virtual sensor is calculated based on the output value of the real sensor at a plurality of time points when the real sensor does not fail (Column 20, lines 8-13, Each dynamic thermocouple model is designed to provide a virtual thermocouple output that accurately tracks what the thermocouple data input to the controller 2140 for a particular thermocouple input would have been if the particular thermocouple input had not been subject to a hardware failure.).
 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Stoddard et al. (US 6207937 B1) in view of Hu (US 20170161953 A1) in view of Tanaka et al. (US 20180364682 A1), and in further view of Boer et al. (US 20080202133 A1).
Regarding claim 6, Stoddard et al. in view of Hu and in further view of Tanaka et al. teaches the control method according to claim 5.

Boer et al. teaches an algorithm that calculates an error as the difference between a sensor temperature and its estimation in each step of a temperature control process in a refrigerator. Specifically, Boer et al. teaches wherein the predetermined process includes a plurality of steps, and the correction value is calculated for each of the steps ([0016] At each step, the algorithm calculates the prediction error e(k) as the difference between the sensor temperature measure y(k) and its estimation y{tilde over ( )}(k). This difference is used as additional input (besides the actuation variable) to refine the next step estimations y{tilde over ( )}(k+1), y.sub.b{tilde over ( )}(k+1), C.sub.b(k+1)).
Stoddard et al., Hu, Tanaka et al., and Boer et al. are considered to be analogous to the claimed invention because they are in the same field of comparing sensor data. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Boer’s calculation of an error as the difference between sensor data and its estimate in the method of Stoddard et al. to improve Stoddard’s method by increasing the accuracy of the virtual sensor when a correction value is calculated often (Boer et al., [0016]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by Stoddard et al. (US 6207937 B1) in view of Hu (US 20170161953 A1) and in further view of Boer et al. (US 20080202133 A1).

Regarding claim 10, Stoddard et al. in view of Hu teaches the control method according to claim 1.
In summary, Stoddard et al. in view of Hu teaches a method that calculates the difference between virtual sensor data and real sensor data. Stoddard et al. and Hu et al. fail to teach where the correction value is calculated in each step of the process being performed. Specifically, Stoddard et al. and Hu do not teach wherein the predetermined process includes a plurality of steps, and the correction value is calculated for each of the steps.
Boer et al. teaches an algorithm that calculates an error as the difference between a sensor temperature and its estimation in each step of a temperature control process in a refrigerator. Specifically, Boer et al. teaches wherein the predetermined process includes a plurality of steps, and the correction value is calculated for each of the steps ([0016] At each step, the algorithm calculates the prediction error e(k) as the difference between the sensor temperature measure y(k) and its estimation y{tilde over ( )}(k). This difference is used as additional input (besides the actuation variable) to refine the next step estimations y{tilde over ( )}(k+1), y.sub.b{tilde over ( )}(k+1), C.sub.b(k+1)).
Stoddard et al., Hu, and Boer et al. are considered to be analogous to the claimed invention because they are in the same field of comparing sensor data. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Boer’s calculation of an error as the difference between sensor data and its estimate in the method of Stoddard et al. to improve Stoddard’s method by increasing the accuracy of the virtual sensor when a correction value is calculated often (Boer et al., [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Grichnik et al. (US 20090063087 A1) teaches a method that determines whether or not a physical sensor has failed and if so, obtains an emission level from a virtual sensor.
Millet et al. (US 20080028778 A1) teaches a method for providing virtual temperature sensor to control temperatures in a data processing system.
Wiseman (US 20070118271 A1) teaches a method that calculates the difference between actual and virtual sensor values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LAM whose telephone number is (571)-272-1474. The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C. Lee can be reached on (571)-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
272-1000.
/B.L./
Examiner, Art Unit 2115


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115